          Case 5:19-cv-03243-SAC Document 7 Filed 08/04/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


DARREN LEE MARCONETTE,

               Plaintiff,

               v.                                            CASE NO. 19-3243-SAC

JIMMY READER,

               Defendant.


                               MEMORANDUM AND ORDER

       Plaintiff brings this pro se civil rights action under 42 U.S.C. § 1983. The Court granted

Plaintiff leave to proceed in forma pauperis. At the time of filing, Plaintiff was detained at the

Douglas County Jail in Lawrence, Kansas. On May 5, 2020, the Court entered a Memorandum

and Order and Order to Show Cause (Doc. 5) (“MOSC”), directing Plaintiff to show good cause

why his Complaint should not be dismissed due to the deficiencies set forth in the MOSC.

Plaintiff was also given an opportunity to file an amended complaint to cure the deficiencies.

This matter is before the Court for screening Plaintiff’s Amended Complaint (Doc. 6). The

Court’s screening standards are set forth in the Court’s MOSC.

       Plaintiff claims in his Amended Complaint that Defendant Jimmy Reader, a Sheriff’s

Deputy/Registration Officer, has been harassing, profiling and stalking Plaintiff for years.

Plaintiff claims that Reader keeps arresting Plaintiff for registration violations, but then the

charges are dismissed when Plaintiff goes to court.        Plaintiff alleges that Reader came to

Plaintiff’s house on a Tuesday to tell Plaintiff he needed to report on Wednesday. Plaintiff

alleges that he moved twice to get away from Reader, and then Reader started harassing

Plaintiff’s family. Plaintiff alleges that the only reason he moved back was to help his ill mother.


                                                 1
              Case 5:19-cv-03243-SAC Document 7 Filed 08/04/20 Page 2 of 3




Plaintiff fails to set forth any counts in his Amended Complaint and fails to set forth any request

for relief.

        The Court noted in the MOSC that while Plaintiff alleged two instances where he was

arrested for registration violations and then released when the charges were dismissed, he did not

indicate when the incidents occurred or how long he was held. The statute of limitations for

§ 1983 claims “is drawn from the personal-injury statute of the state in which the federal district

court sits.” Mondragόn v. Thompson, 519 F.3d 1078, 1082 (10th Cir. 2008) (citations omitted). In

Kansas, the statute of limitations for personal injury claims is two years. Kan. Stat. Ann. § 60-513(a)(4);

see Eikenberry v. Seward Cty., Kan., 734 F. App’x 572, 575 (10th Cir. 2018).

        The Court also held in the MOSC that Plaintiff has failed to allege sufficient facts to

show that no probable cause supported his arrest and confinement, or that false statements were

knowingly or recklessly used to issue an arrest warrant. See Wilkins v. DeReyes, 528 F.3d 790,

799 (10th Cir. 2008).      The Court noted that Plaintiff must explain what the defendant did to

Plaintiff; when the defendant did it; how the defendant’s action harmed Plaintiff; and, what

specific legal right Plaintiff believes the defendant violated. Nasious v. Two Unknown B.I.C.E.

Agents, 492 F.3d 1158, 1163 (10th Cir. 2007). The Court “will not supply additional factual

allegations to round out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.”

Whitney v. New Mexico, 113 F.3d 1170, 1173–74 (10th Cir. 1997) (citation omitted).

        Plaintiff’s Amended Complaint fails to cure the deficiencies set forth in the MOSC.

Plaintiff has failed to show good cause why this matter should not be dismissed for failure to

state a claim.

        IT IS THEREFORE ORDERED THAT that this matter is dismissed for failure to

state a claim.



                                                    2
  Case 5:19-cv-03243-SAC Document 7 Filed 08/04/20 Page 3 of 3




IT IS SO ORDERED.

Dated August 4, 2020, in Topeka, Kansas.

                                 s/ Sam A. Crow
                                 Sam A. Crow
                                 U.S. Senior District Judge




                                    3
